Exhibit 10.1

 

AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), made
between Alexandria Real Estate Equities, Inc. (the “Company”) and Dean Shigenaga
(“Employee”), amends and restates in its entirety the original Executive
Employment Agreement between the Company and Employee that was effective as of
January 1, 2007, as amended (the “2007 Agreement”).  This Agreement is effective
as of January 1, 2010 (the “Effective Date”).

 

RECITALS

 

WHEREAS, Employee is employed by the Company as its Chief Financial Officer
(“CFO”), having initially been party to an offer letter agreement dated
December 5, 2000 (the “Offer Letter”); and

 

WHEREAS, the Offer Letter was replaced by the 2007 Agreement effective
January 1, 2007, pursuant to which Employee was employed as a Senior Vice
President and the CFO; and

 

WHEREAS, the Company desires to continue to employ Employee as a Senior Vice
President and the CFO, and Employee is willing to continue such employment by
the Company, on the amended and restated terms and subject to the conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

SECTION 1.   POSITION; DUTIES; LOCATION.

 

Employee agrees to continue to be employed by and to continue to serve the
Company as a Senior Vice President and the CFO, and the Company agrees to employ
and retain Employee in such capacity.  In addition, Employee agrees to serve in
such capacities for the Company’s subsidiaries, and in such additional or
different capacities consistent with Employee’s current position as CFO and a
senior executive of the Company, as may be determined by the Board of Directors
of the Company (the “Board”).  Employee shall devote such of his business time,
energy, and skill to the affairs of the Company and its subsidiaries as shall be
necessary to perform the duties of such positions.  Notwithstanding the
foregoing, and subject to any written policies of the Company, nothing in this
Agreement shall preclude Employee from: (i) engaging in charitable and community
affairs and not-for-profit activities, so long as they are consistent with his
duties and responsibilities under this Agreement; (ii) managing his personal
investments; (iii) serving on the boards of directors of non-profit companies;
and (iv) serving on the boards of directors of other for-profit companies;
provided, however, that, prior to accepting a position on any such for-profit
board of directors, Employee shall obtain the approval of the Board (or, if
applicable, the appropriate committee thereof), which shall be provided or
withheld

 

1

--------------------------------------------------------------------------------


 

within the Board’s sole discretion; and provided, further, however, that
Employee shall submit to the Board (or the appropriate committee thereof) a list
of any for-profit boards of directors on which Employee is serving as of the
Effective Date of this Agreement or thereafter.  Employee shall continue to
report to the Company’s Chief Executive Officer.  Employee shall be based in the
Los Angeles metropolitan area, except for required travel on the Company’s
business.

 

SECTION 2.   COMPENSATION AND OTHER BENEFITS.

 

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2.  Employee authorizes the Company to deduct and
withhold from all compensation to be paid to Employee any and all sums required
to be deducted or withheld by the Company pursuant to the provisions of any
federal, state, or local law, regulation, ruling, or ordinance, including, but
not limited to, income tax withholding and payroll taxes.

 

2.1       Base Salary.  Subject to the terms and conditions set forth herein,
the Company agrees to pay Employee a base salary at the rate of $305,000 per
year, less standard payroll deductions and withholdings, payable on the
Company’s regular payroll schedule (the “Base Salary”).  Employee’s Base Salary
shall be reviewed no less frequently than on each anniversary of the Effective
Date by the Board (or such committee as may be appointed by the Board for such
purpose).  The Base Salary payable to Employee shall be increased on each such
anniversary date (and such other times as the Board or a committee of the Board
may deem appropriate) to an amount determined by the Board (or a committee of
the Board).  Each such new Base Salary shall become the base for each successive
annual increase; provided, however, that such increase, at a minimum (and,
including without limitation, for 2010), shall be equal to the cumulative
cost-of-living increment as reported in the “Consumer Price Index, Los Angeles,
California, All Items,” published by the U.S. Department of Labor (using
January 1, 2007 as the base date for comparison).  Any increase in Base Salary
or other compensation shall in no way limit or reduce any other obligations of
the Company hereunder and, once established at an increased specified rate,
Employee’s Base Salary shall not be reduced unless Employee otherwise agrees in
writing.

 

2.2       Bonus.  Employee shall be eligible to receive a bonus for each
calendar year of the Company (each a “Bonus Year”) in an amount to be determined
in the sole discretion of the Board (or a committee of the Board) based upon its
evaluation of Employee’s performance and the performance of the Company during
such year and such other factors and conditions as the Board (or a committee of
the Board) deems relevant.  Bonuses are not guaranteed, and the Board may
determine that Employee has not earned a bonus for any Bonus Year.   Any earned
bonus shall be payable within 185 days after the end of the relevant Bonus Year
or as soon thereafter as reasonably practicable, but in no event after the end
of the year following the relevant Bonus Year; provided that, in the event that
Employee terminates employment with the Company for any reason other than a
termination by the Company for Cause, after the end of the Bonus Year and prior
to the date when such bonuses are paid by the Company to senior executives, then
Employee shall receive the same bonus that would have been awarded to Employee
in the absence of such termination and it shall be paid to Employee at the same
time that bonuses are paid by the Company to other senior executives.

 

2

--------------------------------------------------------------------------------


 

2.3       Restricted Stock; Options.  Employee shall be eligible for equity
awards from time to time as shall be determined by the Compensation Committee of
the Board (the “Compensation Committee”) in its sole discretion, and subject to
such vesting, exercisability, and other provisions as the Compensation Committee
may determine in its discretion, after reviewing the performance of both
Employee and the Company.  All equity awards shall be governed in all respects
by the terms of the applicable stock option or restricted stock agreements,
grant notice and plan documents, except as specifically provided in Sections
3.4(b), 3.5 and 3.7(b) hereof.  Notwithstanding the foregoing or anything in
this Agreement to the contrary, upon a Change in Control (as defined herein),
(i) any outstanding equity awards held by Employee (whether in the form of stock
options or shares of restricted stock) shall become fully vested, and (ii) any
outstanding stock options held by Employee shall become exercisable for their
full terms without regard to the termination of Employee’s employment.

 

2.4       Vacation.  Employee shall be entitled to accrue and use paid vacation
in accordance with the terms of the Company’s vacation policy and practices.

 

2.5       Other Benefits.  Employee shall be eligible to participate in such of
the Company’s benefit and deferred compensation plans as may be made available
to executive officers of the Company, including, without limitation, the
Company’s stock incentive plans, annual incentive compensation plans, profit
sharing/pension plans, deferred compensation plans, annual physical
examinations, dental plans, vision plans, sick pay, medical plans, personal
catastrophe and accidental death insurance plans, financial planning, automobile
arrangements, retirement plans and supplementary executive retirement plans, if
any.  For purposes of establishing the length of service under any benefit plans
or programs of the Company, such service shall be deemed to have commenced on
December 27, 2000, which was Employee’s first date of employment with the
Company.

 

2.6       Reimbursement For Expenses.  The Company shall reimburse Employee for
all reasonable out-of-pocket business expenses (including, but not limited to,
business entertainment expenses) incurred by Employee for the purpose of and in
connection with the performance of his services pursuant to this Agreement. 
Employee shall be entitled to such reimbursement upon the presentation by
Employee to the Company of vouchers or other statements itemizing such expenses
in reasonable detail consistent with the Company’s policies.  In addition,
Employee shall be entitled to reimbursement for: (i) dues and membership fees in
professional organizations and industry associations in which Employee is
currently a member or becomes a member; and (ii) appropriate industry seminars
and mandatory continuing education.  The amount of expenses eligible for
reimbursement pursuant to this Section 2.6 during a calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year.  Without extending the time of payment that would apply in the absence of
this sentence, the Company shall reimburse Employee for any expense eligible for
reimbursement pursuant to this Section 2.6 on or before the end of the calendar
year following the calendar year in which the expense was incurred.  The Company
shall pay Employee for all reasonable attorney’s fees, disbursements and costs
incurred by Employee in connection with the negotiation, preparation and
execution of this Agreement, within 15 days following presentation of invoices
which have been paid.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.   TERM AND TERMINATION; SEVERANCE.

 

3.1       Term And Termination.  The term of this Agreement (the “Term”) shall
be for a period commencing on January 1, 2010 and ending on December 31, 2012,
unless terminated earlier pursuant to this Agreement; provided however, that
commencing on January 1, 2013, and on each subsequent anniversary thereof, the
Term shall be automatically extended for one (1) additional year unless, no
later than six (6) months before such date, either party shall have given
written notice to the other that it does not wish to extend the Term of this
Agreement (which notice may be given for any reason).  References herein to the
Term shall refer to both the initial Term and any such extended Term.  In the
event that the Agreement terminates at the end of the Term due to timely notice
of non-renewal by either party for any reason, Employee shall be entitled to
compensation pursuant to Section 3.2.  In addition, if the Company is the party
providing for non-renewal of the Agreement, then Employee shall receive the
following:  (a) if such termination due to non-renewal of the Agreement is
effective on or following a Change in Control (as defined herein), then Employee
shall be entitled to severance benefits pursuant to Section 3.4; and (b) if such
termination due to non-renewal of the Agreement is effective prior to a Change
in Control, then the Company shall accelerate the vesting of any equity awards
previously granted to Employee by the Company (whether in the form of stock
options or shares of restricted stock) such that the shares that would have
vested in the one (1) year period following the Separation Date, had Employee’s
employment not been terminated, shall be deemed vested as of the Separation Date
(provided that, Employee satisfies the Release requirement provided under
Section 3.8).

 

3.2       Compensation Upon Termination. Upon the termination of Employee’s
employment for any reason, including termination due to expiration of the Term,
the Company shall pay Employee all of Employee’s accrued and unused vacation and
unpaid Base Salary earned through Employee’s last day of employment (the
“Separation Date”).

 

3.3       Termination For Cause.  At any time, the Company shall be entitled to
terminate this Agreement for Cause (as defined herein) immediately upon written
notice to Employee, which notice shall specify the reason for and the effective
date of such termination.  In that event, the Company shall pay Employee the
compensation set forth in Section 3.2, and Employee shall not be entitled to any
further compensation from the Company, including severance benefits.

 

3.4       Termination Without Cause During The Term And Not In Connection With A
Change In Control; Termination Due To Non-Renewal Of The Agreement By Company On
Or Following A Change In Control.  The Company shall be entitled to terminate
Employee’s employment without Cause during the Term immediately upon written
notice to Employee.  In that event, and provided that Employee is not eligible
for severance benefits under Section 3.7 (Termination Without Cause or
Resignation For Good Reason During The Term And Following A Change In Control),
or in the event that Employee’s employment terminates due to non-renewal of the
Agreement by the Company on or following a Change in Control, Employee shall
receive the following severance benefits:

 

(a)        Salary Continuation.     The Company shall pay Employee

 

4

--------------------------------------------------------------------------------


 

severance in an amount equal to one (1) year of Base Salary, less standard
payroll deductions and withholdings, and paid in accordance with Section 3.9. 
The Company’s obligation to provide, or continue to provide, such severance
payments will cease immediately and in full in the event that Employee
materially breaches any of his continuing obligations to the Company (including,
but not limited to, any continuing obligations under this Agreement or the
Proprietary Information Agreement (as defined herein)).

 

(b)        Accelerated Vesting.  The Company shall accelerate the vesting of any
equity awards previously granted to Employee by the Company (whether in the form
of stock options or shares of restricted stock) such that all of the unvested
shares shall be deemed vested as of the Separation Date.

 

(c)        Bonus.  The Company shall pay Employee a bonus for the year in which
the Separation Date occurs in the amount of the bonus that Employee earned for
the previous year, if any, or, if such amount has not been determined at the
time of termination, for the previous year (provided that, if termination is on
or after a Change in Control, and Section 3.7 does not apply, the amount shall
in no event be lower than the highest actual bonus amount received by Employee
for the two (2) calendar years preceding the calendar year in which the Change
in Control occurs).

 

(d)        Restricted Stock Grants.  The Company shall grant to Employee, fully
vested, the pro rata amount of:  (1) any annual performance-based grants of
restricted stock that may have already then been determined by the Compensation
Committee for the Company’s fiscal year prior to the fiscal year in which the
Separation Date occurs but which have not yet been made to Employee as of the
Separation Date; or (2) in the event that such annual performance-based grants
have not yet been determined for the Company’s fiscal year prior to the fiscal
year in which the Separation Date occurs, the average of the amounts of any such
grants that Employee received during the preceding two fiscal years (or, if
termination is on or after a Change in Control and Section 3.7 does not apply,
the average shall be no lower than the average of the two (2) annual grants
received by Employee for the two (2) calendar years preceding the calendar year
in which Change in Control occurs).  In either event, the proration shall be
based on the number of months of completed service during the fiscal year of
termination divided by twelve (12).

 

(e)        Continued Health Benefits.  If Employee timely elects to continue his
coverage under the Company’s health insurance plans in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and any
analogous provisions of state law, the Company shall pay the applicable premiums
for such continued coverage throughout the twelve (12)-month period following
the Separation Date; provided, however, that (i) the Company shall not be
required to make any such payments after such time as Employee becomes entitled
to receive similar health insurance coverage from another employer or recipient
of Employee’s services, and (ii) any applicable premiums that are paid by the
Company shall not include any amounts payable by Employee under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of Employee.

 

5

--------------------------------------------------------------------------------


 

3.5       Termination During The Term Upon Death Or Disability.  The Agreement
shall terminate immediately during the Term upon Employee’s death or Disability
(as defined herein).  In that event, the Company shall provide Employee with the
compensation set forth in Section 3.2, as well as the severance benefits set
forth in Sections 3.4(a) and (b).

 

3.6       Resignation During The Term.  Employee shall be entitled to resign at
any time during the Term upon written notice to the Company thirty (30) days
prior to the effective date of such resignation, which shall be specified in
Employee’s notice of resignation.  Unless Employee’s resignation is for Good
Reason following a Change in Control (as defined herein), upon Employee’s
resignation, the Company shall pay Employee the compensation set forth in
Section 3.2, and Employee shall not be entitled to any further compensation from
the Company, including severance benefits.

 

3.7       Termination Without Cause Or Resignation For Good Reason During The
Term And Following A Change In Control.  Upon or within two (2) years following
a Change in Control, the Company, during the Term, shall be entitled to
terminate Employee’s employment without Cause immediately upon written notice to
Employee, and Employee, during the Term, shall be entitled to terminate this
Agreement for Good Reason in accordance with Section 3.10(c).  In either event,
Employee shall receive the following severance benefits:

 

(a)        Salary Continuation.  The Company shall pay Employee severance in an
amount equal to two (2) years of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9.  The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of his continuing obligations to the Company (including, but not limited to, any
continuing obligations under this Agreement or the Proprietary Information
Agreement (as defined herein)).

 

(b)        Accelerated Vesting.  To the extent not previously accelerated
pursuant to Section 2.3, the Company shall accelerate the vesting of any equity
awards previously granted to Employee by the Company (whether in the form of
stock options or shares of restricted stock) such that all of the unvested
shares shall be deemed vested as of the Separation Date.

 

(c)        Bonus.  The Company shall pay Employee a bonus for the year in which
the Separation Date occurs in an amount equal to two (2) times the amount of the
bonus that Employee earned for the previous year, if any, or, if such amount has
not been determined at the time of termination, two (2) times the amount for the
previous year (provided that, the amount shall in no event be lower than two
(2) times the highest actual bonus amount received by Employee for the two
(2) calendar years preceding the calendar year in which the Change in Control
occurs).

 

(d)        Restricted Stock Grants.  The Company shall grant to Employee, fully
vested, the pro rata amount of:  (1) any annual performance-based grants of
restricted stock that may have already then been determined by the Compensation
Committee for the Company’s fiscal year prior to the fiscal year in which the
Separation Date occurs but which have not yet

 

6

--------------------------------------------------------------------------------


 

been made to Employee as of the Separation Date; or (2) in the event that such
annual performance-based grants have not yet been determined for the Company’s
fiscal year prior to the fiscal year in which the Separation Date occurs, the
average of the amounts of any such grants that Employee received during the
preceding two fiscal years (provided that, the average shall be no lower than
the average of the two (2) annual grants received by Employee for the two
(2) calendar years preceding the calendar year in which Change in Control
occurs).  In either event, the proration shall be based on the number of months
of completed service during the fiscal year of termination divided by twelve
(12).

 

(e)        Continued Health Benefits.  If Employee timely elects to continue his
coverage under the Company’s health insurance plans in accordance with COBRA and
any analogous provisions of state law, the Company shall pay the applicable
premiums for such continued coverage throughout the twelve (12)-month period
following the Separation Date; provided, however, that (i) the Company shall not
be required to make any such payments after such time as Employee becomes
entitled to receive similar health insurance coverage from another employer or
recipient of Employee’s services, and (ii) any applicable premiums that are paid
by the Company shall not include any amounts payable by Employee under an
Internal Revenue Code Section 125 health care reimbursement plan, which amounts,
if any, are the sole responsibility of Employee.

 

3.8       Release.  As a condition to receipt of any accelerated vesting or
severance benefits under this Agreement, Employee (or his estate, in the event
of Employee’s death) shall be required to provide the Company with an effective
general release of any and all known and unknown claims against the Company and
other specifically identified released parties, substantially in the form
attached hereto as Exhibit A (the “Release”) within the applicable time period
set forth in the specific form of Release provided to Employee by the Company,
but in no event more than sixty (60) days following the Separation Date.

 

3.9       Payment Of Severance Benefits; Section 409A.  In the event that
Employee is entitled to any severance benefits pursuant to Section 3.4, 3.5 or
3.7 of this Agreement (other than any accelerated vesting under Section 3.4(b),
3.5 or 3.7(b)), such severance benefits shall be payable as follows: (1) any
payment of Base Salary pursuant to Section 3.4(a), 3.5, or 3.7(a) shall be made
in the form of substantially equal installments for a period of one (1) year
following the Separation Date (with respect to any termination of employment
pursuant to Section 3.4(a) or 3.5) or two (2) years following the Separation
Date (with respect to any termination of employment pursuant to Section 3.7(a)),
provided that any payments delayed pending the effectiveness of the Release
shall be paid in arrears no later than ten (10) days after such effective date;
(2) any payment of bonus pursuant to Section 3.4(c) or 3.7(c) shall be made in
the form of a lump sum within ten (10) days following the effective date of the
Release; and (3) any restricted stock grants pursuant to Section 3.4(d) or
3.7(d) shall be made in full within thirty (30) days following the effective
date of the Release; the parties being in agreement that none of the foregoing
is “deferred compensation” under Section 409A (as defined below), except for
amounts under the foregoing clause (1) that are payable and paid more than two
and one-half (2 ½) months following the end of the calendar year in which
Employee’s Separation from Service (as defined below) occurs; provided, however,
that:

 

7

--------------------------------------------------------------------------------


 

(a)        payment of such amounts and any other amounts or benefits provided
under this Agreement in connection with Employee’s termination of employment
that constitute “deferred compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Employee’s termination of
employment unless and until Employee has also incurred a “separation from
service” (as such term is defined in Treasury Regulations
Section 1.409A-1(h) (“Separation From Service”)), unless the Company reasonably
determines that such amounts and benefits may be provided to Employee without
causing Employee to incur the adverse personal tax consequences under
Section 409A; and

 

(b)        it is intended that (i) each installment of any amounts or benefits
payable under this Agreement be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i) (and each such installment is
hereby designated as separate for such purpose), (ii) all payments of any such
amounts or benefits satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such amounts or
benefits consisting of premiums payable under COBRA also satisfy, to the
greatest extent possible, the exemption from the application of Section 409A
provided under Treasury Regulations Section 1.409A-1(b)(9)(v).  However, if any
such amounts or benefits constitute “deferred compensation” under Section 409A
and Employee is a “specified employee” of the Company, as such term is defined
in Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
imposition of the adverse personal tax consequences under Section 409A, the
timing of such benefit payments shall be delayed as follows, provided that the
Release has become effective in accordance with its terms: on the earlier to
occur of (a) the date that is six (6) months and one (1) day after Employee’s
Separation From Service and (b) the date of Employee’s death (such applicable
date, the “Delayed Initial Payment Date”), the Company shall (1) pay Employee a
lump sum amount equal to the sum of the benefit payments that Employee would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this Section 3.9(b) and (2) commence paying the balance, if any, of the benefits
in accordance with the applicable payment schedule.

 

3.10     Definitions.  For purposes of this Agreement, the following definitions
shall apply:

 

(a)        Disability.  The term “Disability” shall mean a physical or mental
disability that renders Employee unable to perform one or more of the essential
functions of his job, as determined by the Board, for a period of 180 days
during any 365 day period.

 

(b)        Cause.  For purposes of this Agreement, “Cause” shall mean:
(1) Employee’s conviction of any felony involving moral turpitude, fraud or
dishonesty; (2) Employee’s persistent unsatisfactory performance of job duties
(but only as to a termination before a Change in Control); or (3) Employee’s
material violation or breach of any Company policy (as in effect prior to a
Change in Control) or statutory, fiduciary, or contractual duty to the Company,
provided that the Company shall provide notice to Employee describing the nature
of

 

8

--------------------------------------------------------------------------------


 

such Cause and Employee shall thereafter have thirty (30) days to cure.  In
order to terminate this Agreement for Cause, the Company must provide written
notice to Employee of the occurrence of one or more of the foregoing
circumstances within ninety (90) days following the initial occurrence of the
circumstance; provided, however, that if the circumstance is part of an ongoing
or series of actions or behavior that the Company considers to be Cause, the
Company shall be entitled to provide such written notice to Employee within
ninety (90) days following any occurrence of such action or behavior.

 

(c)        Good Reason.  Following a Change in Control, “Good Reason” shall
mean, without Employee’s express written consent, the occurrence of any of the
following circumstances: (1) the assignment to Employee of any duties materially
inconsistent with the position in the Company that Employee held immediately
prior to the Change in Control, or a materially adverse alteration in the nature
or status of Employee’s responsibilities from those in effect immediately prior
to the Change in Control; (2) a material reduction by the Company in Employee’s
Base Salary as in effect on the date hereof or as the same may be increased from
time to time; (3) the relocation of Employee’s offices to a location outside the
greater Los Angeles metropolitan area (or, if different, the metropolitan area
in which such offices are located immediately prior to the Change in Control),
or requiring Employee to travel on Company business to an extent materially
greater than Employee’s business travel obligations immediately prior to the
Change in Control; (4) the failure by the Company to pay Employee any material
portion of his current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all the employees of the Company and
all the employees of any entity whose actions resulted in a Change in Control,
or to pay Employee any material portion of an installment of deferred
compensation under any deferred compensation program of the Company, in each
case within seven (7) days of the date such compensation is due; (5) the failure
by the Company to continue in effect any compensation plan in which Employee
participates immediately prior to the Change in Control which is material to
Employee’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue Employee’s participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
participation relative to other participants, as existed at the time of the
Change in Control; (6) a material reduction in the benefits provided to Employee
under any of the Company’s directors and officers liability insurance, life
insurance, medical, health and accident, or disability plans in which Employee
was participating at the time of the Change in Control, or the failure by the
Company to provide Employee with substantially the same number of paid vacation
days to which he is entitled in accordance with the Company’s normal vacation
policy in effect at the time of the Change in Control; or (7) the failure of the
Company to obtain a satisfactory agreement from any successor to assume and
agree to perform this Agreement.  In order to terminate this Agreement for Good
Reason, Employee must provide written notice to the Company of the occurrence of
one or more of the foregoing circumstances within ninety (90) days following the
initial occurrence of the circumstance; provided, however, that the Company
shall not be required to provide any benefits under Section 3.7 if it is able to
remedy and does remedy such circumstance within a period of thirty (30) days
following such notice.

 

(d)        Change in Control.  A “Change in Control” shall be deemed to

 

9

--------------------------------------------------------------------------------


 

have occurred if:

 

(i)         any Person (as such term is used in section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”), as modified and used in sections 13(d) and 14(d) thereof, except that
such term shall not include (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a Company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company) becomes the
Beneficial Owner, as such term is defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities; or

 

(ii)        the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(iii)       there is consummated a merger or consolidation of the Company with
any other Company, other than (A) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, at least seventy-five percent (75%) of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(iv)       the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an

 

10

--------------------------------------------------------------------------------


 

entity, at least seventy-five (75%) of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

 

3.11     No Offset.  Employee shall not be required to mitigate damages under
this Agreement by seeking other comparable employment or otherwise, nor shall
Employee’s entitlement to any severance benefit hereunder be offset by any
earned income Employee may receive from employment or consulting with a third
party after his employment with the Company.

 

SECTION 4.   PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

 

Employee shall be required to continue compliance with his obligations under the
Employee Proprietary Information and Inventions Agreement with the Company that
Employee executed on December 10, 2000 (the “Proprietary Information
Agreement”), a copy of which is attached as Exhibit B.

 

SECTION 5.   COMPANY POLICIES.

 

Employee shall be required to continue compliance with the Company’s employee
policies and procedures established by the Company from time to time.

 


SECTION 6.  ASSIGNABILITY.


 

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns.  The Company may assign its rights or delegate its
duties under this Agreement at any time and from time to time.  However, the
parties acknowledge that the availability of Employee to perform services and
the covenants provided by Employee hereunder are personal to Employee and have
been a material consideration for the Company to enter into this Agreement. 
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.

 


SECTION 7.  NOTICES.


 

All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:

 

11

--------------------------------------------------------------------------------


 

If to the Company:                     Alexandria Real Estate Equities, Inc.

385 E. Colorado Boulevard

Suite 299

Pasadena, CA  91101

Phone:  (626) 578 0777

 

If to Employee:                                          Dean Shigenaga

c/o Alexandria Real Estate Equities, Inc.

385 East Colorado Boulevard, Suite 299

Pasadena,  CA 91101

 

With a copy to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York  10036

Attention:  Andrew L. Oringer, Esq.

Phone:  (212) 596-9702

 

Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.

 


SECTION 8.  ARBITRATION.


 

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, including but not limited to statutory claims, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Los Angeles, California,
conducted by JAMS under the then applicable JAMS rules. By agreeing to this
arbitration procedure, both Employee and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding. 
The arbitrator shall:  (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award. 
The arbitrator shall be authorized to award any or all remedies that Employee or
the Company would be entitled to seek in a court of law.  The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law.  Nothing in this
Agreement is intended to prevent either Employee or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

 


SECTION 9.  MISCELLANEOUS.


 

9.1       Entire Agreement.  This Agreement, including its exhibits, contains
the

 

12

--------------------------------------------------------------------------------


 

full, complete, and exclusive embodiment of the entire agreement of the parties
with regard to the subject matter hereof and supersedes all prior
communications, representations, or agreements, oral or written, including but
not limited to the Offer Letter and the 2007 Agreement, and all negotiations and
communications between the parties relating to this Agreement.  Employee has not
entered into this Agreement in reliance on any representations, written or oral,
other than those contained herein.  Any ambiguity in this document shall not be
construed against either party as the drafter.

 

9.2       Amendment.  This Agreement may not be amended or modified except by an
instrument in writing duly executed by Employee and the Company’s Chief
Executive Officer.

 

9.3       Applicable Law; Choice Of Forum.  This Agreement has been made and
executed under, and will be construed and interpreted in accordance with, the
laws of the State of California, without regard to conflict of laws principles.

 

9.4       Provisions Severable.  Every provision of this Agreement is intended
to be severable from every other provision of this Agreement.  If any provision
of this Agreement is held to be invalid, illegal or unenforceable, in whole or
in part, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement; and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained herein
except to the extent that such provision may be construed and modified so as to
render it valid, lawful, and enforceable in a manner consistent with the intent
of the parties to the extent compatible with the applicable law as it shall then
appear.

 

9.5       Non-Waiver Of Rights And Breaches.  Any waiver by a party of any
breach of any provision of this Agreement will not be deemed to be a waiver of
any subsequent breach of that provision, or of any breach of any other provision
of this Agreement.  No failure or delay in exercising any right, power, or
privilege granted to a party under any provision of this Agreement will be
deemed a waiver of that or any other right, power or privilege.  No single or
partial exercise of any right, power or privilege granted to a party under any
provision of this Agreement will preclude any other or further exercise of that
or any other right, power or privilege.

 

9.6       Headings.  The headings of the Sections and Paragraphs of this
Agreement are inserted for ease of reference only, and will have no effect in
the construction or interpretation of this Agreement.

 

9.7       Counterparts.  This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument.  Transmission by facsimile or .pdf of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Agreement by such party.

 

9.8       Indemnification.  In addition to any rights to indemnification to
which Employee may be entitled under the Company’s Charter and By-Laws, the
Company shall indemnify Employee at all times during and after Employee’s
employment to the maximum

 

13

--------------------------------------------------------------------------------


 

extent permitted under Section 2-418 of the General Corporation Law of the State
of Maryland or any successor provision thereof and any other applicable state
law, and shall pay Employee’s expenses in defending any civil or criminal
action, suit, or proceeding in advance of the final disposition of such action,
suit, or proceeding, to the maximum extent permitted under such applicable state
laws.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Executive Employment Agreement to be duly executed on March 1, 2010, effective
as of the Effective Date.

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

DEAN SHIGENAGA

 

 

 

 

 

 

 

 

 

By

: /s/ Joel S. Marcus

 

/s/ Dean Shigenaga

Joel S. Marcus

 

 

Chief Executive Officer

 

 

 

14

--------------------------------------------------------------------------------